Buchanan, J.
delivered the Opinion of the cphrb The court agree with the court below in the opinion contained in the bill of exceptions on which this case is brought up.
The question is, whether, in an action of trespass-brought in the name of the lessor of the plaintiff against the tenant ih possession, for mesne profits, from the timé of the demise, it is necessary for the plaintiff to prove ail entry or actual possession in hitn after the recovery in ejectment?
On that question the court have no doubt.
The tenant in possession is estopped by his confession of lease, entry and ouster, and cannot controvert either the title or possession of the plaintiff; and it is sufficient for the plaintiff to produce the judgment alone, without showing the writ of execution executed, or possession acquired in any other manner.
JUDGMENT AFFIRMED.